UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4536


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYHEEM SCOTT, a/k/a Slim,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cr-00937-RMG-3)


Submitted: October 20, 2021                                  Decided: November 3, 2021


Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina, for Appellant.
M. Rhett DeHart, Acting United States Attorney, Christopher B. Schoen, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyheem Scott appeals his 120-month sentence entered pursuant to his guilty plea to

a crack cocaine conspiracy and possession with intent to distribute crack cocaine. On

appeal, Scott challenges the district court’s determination that he was a career offender

under U.S. Sentencing Guidelines Manual § 4B1.1, asserting that his prior South Carolina

drug conviction was not a proper predicate offense. We affirm.

       We review de novo the district court’s determination that Scott’s prior conviction

qualified as a controlled substance offense under the Sentencing Guidelines. See United

States v. Allen, 909 F.3d 671, 674 (4th Cir. 2018). Under the Guidelines, a defendant is a

career offender if (1) he was 18 years or older at the time of the commission of the instant

offense; (2) “the instant offense . . . is a felony that is either a crime of violence or a

controlled substance offense;” and (3) he has sustained at least two prior felony convictions

for controlled substance offenses or crimes of violence. USSG § 4B1.1(a). The Guidelines

define a controlled substance offense as “an offense under federal or state law, punishable

by imprisonment for a term exceeding one year, that prohibits the manufacture, import,

export, distribution, or dispensing of a controlled substance . . . or the possession . . . with

intent” to distribute such substances. USSG § 4B1.2(b).

       Generally, this court “use[s] the categorical approach when assessing whether a

state crime constitutes a . . . controlled substance offense under the Guidelines.” United

States v. Furlow, 928 F.3d 311 (4th Cir. 2019), vacated and remanded on other grounds,

140 S. Ct. 2824 (2020) (internal quotation marks omitted). Under this method, we examine

the elements of the defendant’s prior offenses—rather than the facts underlying the

                                               2
conviction or the defendant’s actual conduct—to determine whether they correspond with

the elements of the generic predicate. Mathis v. United States, 136 S. Ct. 2243, 2248

(2016). However, we will employ a modified categorical approach “when a state statute is

divisible (i.e., specifies elements in the alternative, thereby defining multiple offenses), and

at least one of the crimes defined therein has elements that match the elements of an offense

specified in . . . the Guidelines, but another of those crimes does not.” Furlow, 928 F.3d

at 318.

          Scott was convicted under S.C. Code Ann. § 44-53-370(a)(1), which states that it is

unlawful “to manufacture, distribute, dispense, deliver, purchase, aid, abet, attempt, or

conspire to manufacture, distribute, dispense, deliver, or purchase, or possess with intent

to manufacture, distribute, dispense, deliver, or purchase a controlled substance.” Because

the statute can be violated by the mere purchase of a controlled substance, it is broader than

the definition of “controlled substance offense” under USSG § 4B1.2(b). As such, Scott

asserts that his prior conviction was improperly used as a predicate offense. However, in

Furlow, we held that S.C. Code Ann. § 44-53-375(B)—which we observed was “almost

identical” to § 44-53-370(a)(1) —was divisible and thus subject to the modified categorical

approach. Furlow, 928 F.3d at 319-22. Despite Scott’s attacks on the applicability and

soundness of Furlow, following the Supreme Court’s decision vacating Furlow, we held

again that “section 44-53-375(B) is a divisible statute subject to the modified categorical

approach.” United States v. Williams, 997 F.3d 519, 523 (4th Cir. 2021).

          Accordingly, Scott’s sole argument on appeal—that his South Carolina drug

conviction was improperly considered as a predicate offense for his career offender

                                               3
designation under the applicable categorical approach—fails. * As such, we affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
        Scott has not disputed that, applying the modified categorical approach, his prior
conviction was properly considered a controlled substance offense under USSG § 4B1.2.

                                            4